Citation Nr: 1046919	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-10 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern Indiana Healthcare System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Lutheran Hospital of Indiana from November 4, 2005 to 
November 15, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Northern Indiana Healthcare System 
facility.  In October 2008, the Veteran testified before the 
undersigned via video conference from the Indianapolis, Indiana 
VA Regional Office (RO).  The hearing transcript has been 
associated with the record.  The claim was remanded by the Board 
for further development in March 2009.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ), the  Department of Veterans Affairs Northern Indiana 
Healthcare System via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to fully and fairly 
adjudicate the Veteran's claim.

As discussed in the March 2009 Board decision, the Veteran 
maintains that he received private medical services during an 
emergent situation.  The Veteran contends that he presented to 
Bluffton Regional Medical Center with chest pain and shortness of 
breath on November 4, 2005.  It was suspected that he was having 
a myocardial infarction (MI).  He was transferred from that 
facility via emergency vehicle to Lutheran Hospital of Indiana 
which was equipped to service cardiology emergency.  He was 
admitted to that facility on November 4, 2005 and remained to 
November 15, 2005.  The Veteran alleges that he did have an MI 
and later underwent triple bypass surgery.  He contends that the 
VA facility was not feasible because it was too far away and he 
was in an emergency medical situation.

The Veteran's claim was denied on the basis that the VA facility 
was feasibly available.  VA approved the medical services 
rendered at Bluffton Regional Medical Center, but denied 
reimbursement for the medical services rendered at Lutheran 
Hospital of Indiana.

Generally, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that three 
criteria are met: (a) The care and services rendered were either: 
(1) for an adjudicated service-connected disability, or (2) for a 
non-service- connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service- connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services were 
rendered in a medical emergency of such nature that delay would 
have been hazardous to life or health; and (c) No VA or other 
Federal facilities were feasibly available and an attempt to use 
them beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

Here, the Veteran is service-connected for coronary artery 
disease.  Thus, that criterion is met.  The Veteran did in fact 
have an MI; thus, there was a medical emergency and that 
criterion is met.

The Board notes that a review of the record reflects that the 
travel time to Bluffton Regional Medical Center is 27 miles, 
while the travel time for the Roudebush VA medical facility was 
110 miles.  As such, in March 2009 the Board remanded the 
Veteran's claim in order to (1) obtain the complete clinical 
records from both private facilities; (2) obtain from a VA 
examiner a determination as to whether the Veteran was stabilized 
to the point that (a) it would have been reasonable to transfer 
him immediately from Bluffton Regional Medical Center to the VA 
facility which would have taken approximately 2 hours versus the 
1/2 an hour trip to Lutheran Hospital of Indiana; (b) and if it 
would not have been reasonable to transfer him to the VA facility 
at that time, at what point, if any, was he stabilized to the 
extent during his treatment that it would have been reasonable to 
transfer him to the VA facility between November 4, 2005 and 
November 15, 2005; and (3) readjudicate his claim in light of any 
additional evidence, to include additional treatment reports and 
a VA examiner's opinion and if the issue remained denied, issue a 
supplemental statement of the case (SSOC) and afford the Veteran 
a reasonable amount of time within which to respond.

On remand, the AMC properly issued a letter to the Veteran, with 
an attached VA Form 21-4142, Authorization and Consent to Release 
Information, to authorize the release of information from any 
doctors and/or hospitals concerning the treatment at issue, to 
include all records of treatment at Bluffton Regional Hospital 
and Lutheran Hospital of Indiana, for the period from November 4, 
2005, through November 15, 2005.  See Letter, April 21, 2009.

Moreover, a comprehensive medical opinion was obtained in 
September 2009.  The examiner noted a review of the Veteran's 
record, and opined that, given the Veteran was experiencing an 
acute myocardial infarction at a facility not capable of 
providing the invasive cardiology procedures required for his 
care, it was in the Veteran's best interest to transfer him to 
the closest facility, Lutheran Hospital.  The examiner further 
noted that the Veteran was stable as early as November 5, 2005, 
so it would have been reasonable to transfer the Veteran to 
Indianapolis as early as November 5, 2005.  See Opinion, 
September 24, 2009. 

As such, the AMC properly complied with the first two directives 
of the Board's March 2009 remand.  However, the third directive, 
readjudication of the issue on appeal, has not been met.  
Further, a SSOC was not issued.  The Board notes that VA 
regulations mandate that the AOJ must issue a supplemental 
statement of the case if a material defect in a prior SSOC is 
discovered.  See 38 C.F.R. § 19.31(c) (2010).  Regulations 
further mandate that the AOJ is required to issue a supplemental 
statement of the case if, pursuant to a remand of the Board, it 
develops the evidence or cures a procedural defect, unless one of 
the following two exceptions applies: 1) the only purpose of the 
remand is to assemble records previously considered by the AOJ; 
or 2) the Board specifies in the remand that a supplemental 
statement of the case is not required.  See 38 C.F.R. § 19.31(c).  
If remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions).  Since the development 
sought by the Board in this case has not been properly completed, 
another remand is now required.  38 C.F.R. § 19.9 (2010) (if any 
action is essential for a proper appellate decision, a Veterans 
Law Judge shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken).

A letter dated May 24, 2010, noted that this issue is a non-AMC 
issue, and as such it should be transferred to the appropriate 
regional office for readjudication.  It does not appear that this 
was done in this case.  Here, the AOJ is the Northern Indiana 
Healthcare System.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

